PER CURIAM
Defendant was convicted on one count each of murder and criminal conspiracy. On the murder conviction, the trial court imposed the 300-month minimum sentence required by ORS 137.700(2)(a)(A). In addition, the court sentenced defendant “to the custody of the Corrections Division of the State of Oregon for the remainder of defendant’s life,” pursuant to Ballot Measure 11, codified at ORS 163.115(5)(a). Defendant first assigns error to the imposition of a life term of imprisonment for his murder conviction. He contends that in State v. McLain, 158 Or App 419, 974 P2d 727 (1999), we held unconstitutional the “imprisonment for life” provision of ORS 163.115(5)(a). The state concedes the point. We accept the concession.
Defendant also contends that the mandatory minimum sentence required by Ballot Measure 11 is unlawful because Ballot Measure 11 itself is unconstitutional. Defendant’s contentions in that regard have been rejected in State ex rel Huddleston v. Sawyer, 324 Or 597, 932 P2d 1145, cert den 118 S Ct 557 (1997), and subsequent cases.
Reversed and remanded for resentencing.